Citation Nr: 1642795	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for degenerative spondylosis of the low back status post laminectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1973 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

On the January 2013 VA From 9, the Veteran requested a Board videoconference hearing.  The hearing was scheduled for August 2016.  The Veteran was a no-show for that hearing and to date, has not requested a new Board hearing.  Accordingly, the Board considers his hearing request withdrawn. 38 C.F.R. § 20.704 (d) (2015).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current back disability had its onset in service and continued to worsen thereafter.  In the February 2010 statement which he submitted with his claim, the Veteran indicated that his duties in service as a weapons mechanic included having to load aircraft with weapons consisting of missiles and rockets, which weighed between 100 and 850 pounds.  He reported that he had to consistently bend over and go down to his hands and knees.  He stated he did not seek medical help in service because he thought his back would grow stronger over time and that the pains he experienced would dissipate.

The Veteran further indicated in the statement that after leaving service, he continued to experience low back symptoms.  He notes his family doctor diagnosed him with a muscle strain, before later finding out the Veteran had ruptured a disc which had developed over a period of time.  This led to a required surgery and the Veteran underwent a February 1986 laminectomy and discectomy procedure, with decompression of the S-1 roots bilaterally.

In support of his claim, the Veteran submitted an undated letter from Dr. W.B.  Dr. W.B. assisted with the Veteran's February 1986 surgery and also treated the Veteran treatment throughout the 1980's and 1990's.  Dr. W.B. indicated that he had begun treating the Veteran in October 1981, at which time he had a lifting injury at work which involved lifting a heavy brake drum.  He noted, subsequent to the injury, the Veteran had ongoing years of continued low back pain ultimately resulting in the full diagnosis of a herniated lumbar disc, requiring surgery.

Based on the Veteran's history, Dr. W.B opined that the Veteran's initial back pain onset occurred in service, after a lifting episode in 1974 where he was lifting heavy boxes.  Dr. W.B. further stated that the 1974 lifting incident likely predisposed the Veteran to continuous back pain and a more easily injured low back, which led to subsequent lifting injuries throughout civilian life.

The Veteran's service treatment records contain no complaints, treatment or diagnosis of a back condition, including the May 1975 separation examination report.  Further, in contrast to the positive nexus opinion from Dr. W.B., there is medical evidence suggesting the Veteran's back condition began with the October 1981 work injury and not during service.  In an April 1987 private treatment record, the Veteran reported that he injured his back in 1981, attempting to prevent heavy objects from falling on him at work.  Similarly, in April 1988, the Veteran reported to an examiner that he began experiencing low back pain when a stack of 100 pound truck parts fell over on him, pinning him against the wall of his work area.  The examiner noted the 1986 lumbar surgery greatly improved his condition.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  To date, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a low back disorder.  The Board finds that, in light of the Veteran's lay statements and the conflicting medical opinions in regard to the onset and nexus of his low back disorder, the evidence is sufficient to trigger the duty on the part of the VA to provide an examination to address the nature and etiology of his low back disorder

In light of the remand, any ongoing VA and private treatment records should be requested on remand. See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request authorization and consent to release private treatment records to VA for any private physician who has recently treated him for his low back disorder.  Inform the Veteran that, in the alternative, he may obtain and submit such records himself.  If the Veteran provides authorization, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. Obtain the Veteran's complete VA treatment records since January 2015 and associate these records with his claims file.

3. After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disorder.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated and necessary tests should be performed.

(A)  The examiner should identify all current low back disorders found to be present, to include lumbar spine degenerative disc disease.

(B)  For each currently diagnosed low back disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder is related to the Veteran's active duty service, to include his allegation of a back injury and/or strain to the low back from lifting heavy weapons and boxes.

In offering an opinion, the examiner must consider and discuss the Veteran's lay statements regarding the incurrence of his claimed low back disorder and the continuity of symptomatology.  The examiner should also consider and discuss the post-service private medical evidence throughout the 1980's, including the undated positive nexus opinion from Dr. W.B.  In this regard, the examiner should specifically comment on whether it is as likely as not that the injury the Veteran sustained in service rendered him more susceptible to later injury, such that his current disability may be found to be related to the injury sustained in service.  If the examiner determines that such a relationship is less likely than not, the examiner should explain why.  Reference to current medical literature in this regard would be helpful.

All opinions expressed must be accompanied by supporting rationale.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

